EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Bezak on 01/06/2021. Amendments were made to fix potential 35 USC 112(b) issues and correct typos.

The application has been amended as follows: 

Claim 2.	The lifesaving assisting apparatus according to Claim 1, wherein the processor is configured to determine the presence or the absence of the pulse of the patient based on whether the pulse-amplitude Index of the patient is greater than or less than a threshold, when the pulse-amplitude Index of the patient is greater than the threshold, the processor is further configured to determine whether the inflection point number of the signal is greater than or less than a first threshold, and when the pulse-amplitude Index of the patient is less than the threshold, the processor is further configured to determine whether the inflection point number of the signal is greater than or less than a second threshold

wherein the processor is configured to acquire the pulse-amplitude Index and the inflection point number in accordance with the infrared light.

Claim 9.	The lifesaving assisting apparatus according to Claim 1, wherein the processor is configured to 

The following is an examiner’s statement of reasons for allowance: Yoon et al. (USPGPUB 2003/0236647) teaches an optical apparatus for determining pulse rate of the user (Figs. 1-4 and 9) comprises an optical emitter and an optical receiver (Figs. 1-4) and a processor (element 105, Fig. 4) configured to determine an inflection point number of the signal per unit time (Fig. 9; [0050]; [0062]), wherein the inflection point number is a number of times in which a differential value of a normalized pulse wave of the signal alternates between positive and negative (Fig. 9; [0050]; [0062]), and determine presence of a pulse of the patient in accordance with the inflection point number (Fig. 9; [0050]; [0062]). However, the prior art of record does not teach or suggest “a processor configured to acquire a pulse-amplitude Index of the patient based on an amplitude of the signal, determine an inflection point number of the signal per unit time, wherein the inflection point number is a number of times in which a differential value of a normalized pulse wave of the signal alternates between positive and negative, and determine presence or absence of a pulse of the patient in accordance with the pulse-amplitude Index and the inflection point number, and control output of a result indicating the presence or the absence of the pulse of the patient” and “a processor configured to acquire a pulse-amplitude Index of the patient based on an amplitude of the signal, determine an inflection point number of the signal per unit time, wherein the inflection point number is a number of times in which a differential value of a normalized pulse wave of the signal alternates between positive and negative, determine at least one of arterial oxygen saturation and a heart rate obtained from the signal, and determine presence or absence of a pulse of the patient in accordance with the pulse-amplitude Index, the inflection point number, and the at least one of the arterial oxygen saturation and the heart rate control output of a result indicating the presence or the absence of the pulse of the patient”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/CHU CHUAN LIU/Examiner, Art Unit 3791